Filed 9/25/20 P. v. Rhodes CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----


 THE PEOPLE,                                                                                   C091372

                    Plaintiff and Respondent,                                     (Super. Ct. No. 62162009B)

           v.

 DESSIE RC RHODES,

                    Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436.
         In 2019, defendant Dessie RC Rhodes pleaded no contest to conspiracy to commit
the crime of shoplifting, a felony. (Pen. Code, § 182, subd. (a)(1); statutory section
citations that follow are to the Penal Code.) In exchange for her plea, the People agreed
to dismiss “[t]he balance” of the charges, i.e., count 2--misdemeanor shoplifting.
         The trial court imposed a sentence of 16 months imprisonment in county jail,
pursuant to section 1170, subdivision (h).
         The trial court also imposed a $300 restitution fine (§ 1202.4, subd. (b)), a $40
court security fee (§ 1465.8), and a $30 criminal conviction assessment (Gov. Code,
§ 70373), and awarded 129 days of credit.



                                                             1
       Defendant filed a timely notice of appeal and did not obtain a certificate of
probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant.
       We have examined the entire record. It does not appear from the record that, at
sentencing, the trial court dismissed the remaining shoplifting count (§ 459.5, subd. (a);
count 2) as contemplated by the parties’ agreement. We will modify the judgment to
dismiss that count. (§ 1260; see People v. Mancheno (1982) 32 Cal. 3d 855, 860-861.)

                                        DISPOSITION
       The judgment is modified to dismiss the shoplifting count, count 2 of the
information. The judgment is affirmed as modified.




                                                   HULL, Acting P. J.


We concur:




MURRAY, J.




HOCH, J.


                                              2